*364Tbe plaintiff in tbis case sets forth certain private rights and. advantages, which he hath and for many years passed hath been possessed of and enjoyed through the open navigation of said river, which he is wholly deprived of by means of erecting said dam across said river, which were a great source of profit to him, in his store, ship-yard, and navigation; which are not common to all the citizens: Further, it would be absurd to say that where a man’s door is obstructed by an impassable ditch, that he must cause some of his family to attempt to pass it and break their bones before he can have an action for the injury, the very forming the ditch, although in the public highway is as to him a private injury.